Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 John Wesley Carter, Appellant                         Appeal from the 159th District Court of
                                                       Angelina County, Texas (Tr. Ct. No. 2017-
 No. 06-18-00124-CR         v.                         0242). Memorandum Opinion delivered by
                                                       Justice Burgess, Chief Justice Morriss and
 The State of Texas, Appellee                          Justice Stevens participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, John Wesley Carter, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED MAY 7, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk